Mr. Justice Goodwin delivered the opinion of the court. 2. Judgment, § 218*—when motion in arrest of judgment will not he granted. Where a judgment may he sustained on one count of a declaration, the fact that it cannot be sustained on another count will not justify the granting of a motion in arrest of judgment. 3. Appeal and error, § 1303*—when presumed that evidence sufficient to support judgment. Where no bill of exceptions is filed, it must be conclusively presumed that the evidence is sufficient to support the judgment.